Citation Nr: 0737870	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-09 617	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for residuals of a 
lumbar spine decompression laminectomy at L4-5.

2. Entitlement to service connection for residuals of a right 
hip replacement.

3. Entitlement to service connection for residuals of a left 
hip replacement.

REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1967 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

In August 2007, the veteran submitted additional evidence in 
support of his claim for residuals of a lumbar spine 
decompression laminectomy at L4-5, along with a written 
waiver of the right to have evidence initially considered by 
the RO.  38 C.F.R. § 20.1304(c).

The claims of service connection are REMANDED to the RO via 
the Appeals Management Center in Washington, DC. 


REMAND

The veteran claims that as a result of a helicopter accident 
in January 1969 during service he hurt his back and that he 
has had treatment for a back problem continuously since 1975. 

In support of his claim, the veteran submitted expense 
reports, checks to various doctors and clinics, payment 
receipts and insurance claim receipts, from 1979 through 
1995, showing that he received chiropractic treatment.  It is 
unclear from the evidence of record whether the veteran 
received chiropractic treatment for the back, and if so, 
whether it was related to the in-service injury.  

With regards to the claims of service connection for 
residuals of a right hip replacement and residuals of a left 
hip replacement, in May 1999, the veteran was diagnosed with 
degenerative hip disease, multiple back trauma, and an 
anatomical long left lower extremity.  In January 2003, the 
veteran underwent a right hip replacement as a result of 
arthritis, and in February 2004, he underwent a left hip 
total replacement because of arthritis.    

On VA examination in March 2005, the diagnosis was bilateral 
hip replacements with moderate chronic bilateral hip pain, as 
likely as not related to the January 1969 helicopter injury.  
In June 2005, the same examiner reported that the evidence 
was insufficient to render the requested nexus opinion 
without resorting to speculation.  

As the record does not contain sufficient medical evidence to 
decide the claim of service connection for residuals of a 
lumbar spine decompression laminectomy at L4-5s and as the 
record contains conflicting opinions on the claims of service 
connection for total hip replacements, under the duty to 
assist, further evidentiary development is needed.  

Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with the notice 
requirements of the VCAA. 

2. Obtain any medical records identified 
by the veteran to include records from Dr. 
Robert Griffin and the Griffin Clinic, Dr. 
Melville, the Brennand Family Chiropractic 
Center, the Mattock Chiropractic Clinic, 
Fort Worth Chiropractic Clinic, Dr. 
Quebedeaux, or Dr. Melville.  If the 
efforts to obtain the records are 
unsuccessful, notify the veteran in 
accordance with 38 C.F.R. § 3.159(e).





3. Schedule the veteran for a VA 
examination by an orthopedist to determine 
whether it is at least as likely as not 
that the current low back disability and 
residuals of right and left hip 
replacements, first documented after 
service, are etiologically related to the 
in-service helicopter crash in January 
1969.

In formulating the opinions, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.  If the requested opinions 
cannot be provided without resort to 
speculation, the examiner should so state.

The claims folder must be made available 
for review by the examiner.

4. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

